ATTORNEY GRIEVANCE COMMISSION                                                                *      IN THE
OF MARYLAND
                                                                                             *      COURT OF APPEALS

                                                                                             *      OF MARYLAND
v.
                                                                                             *      Misc. Docket AG No. 51

ANTOINI MARTIN JONES                                                                         *      September Term, 2021


                                                                                   ORDER


                   Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Antoini Martin Jones, to suspend the Respondent from the

practice of law in Maryland for 60 days, stayed in favor of one year of probation with terms,

for violations of Rules 1.1, 1.5(a), 1.15(a) and (c), 1.16(d), and 8.4(a) and (d) of the Maryland

Rules of Professional Conduct, it is this 12th day of January, 2022


                   ORDERED, by the Court of Appeals of Maryland, that the Respondent, Antoini Martin

Jones, be suspended for 60 days from the practice of law in the State of Maryland; and it is

further


                   ORDERED, that, the suspension be, and hereby is, STAYED in favor of one year of

probation with the terms contained in the Probation Agreement.

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                     2022-01-12
                     10:47-05:00                                                           /s/ Joseph M. Getty
                                                                                                Chief Judge

Suzanne C. Johnson, Clerk